 
 
I 
108th CONGRESS
2d Session
H. R. 5361 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Rahall (for himself and Mr. Pombo) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the Secretary of the Interior to provide public access to Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge. 
 
 
1.Access to Navassa and Desecheo National Wildlife Refuges 
(a)Access, generallyThe Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service (in this section referred to as the Secretary), shall provide public access to, use of, and recreational opportunities at the Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge under special use permits issued under the first section of Public Law 87–714 (16 U.S.C. 460k), popularly known as the Refuge Recreation Act, section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), and regulations issued under this section. 
(b)Time limitationsThe Secretary— 
(1)subject to paragraph (2), may limit access to such refuges to specific time periods in any year; and 
(2)shall provide access to each refuge during at least one period each year. 
(c)PriorityIn issuing special use permits under this section, the Secretary shall give priority to consideration of permit applications that do not negatively impact opportunities for wildlife-dependent recreation.  
(d)ConditionsThe Secretary may include in any permit issued under this section conditions that the Secretary determines are necessary to protect fish and wildlife populations and their habitat or public health and safety.  
(e)Regulations 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall issue regulations governing the issuance of special use permits under this section. 
(2)ContentsRegulations under this subsection shall establish for each of the Navassa National Wildlife Refuge and Desecheo National Wildlife Refuge— 
(A)the dates for which access may be provided; 
(B)the process for submitting an application for a special use permit; and 
(C)the minimum information required to be included in a permit application. 
 
